DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney, Michael Carey, on 7/27/2022.

The application has been amended as follows: 
1. (Currently Amended) A display device comprising: a substrate that overlaps a light transmission area, a display area that surrounds the light transmission area, and a boundary area that is disposed between the light transmission area and the display area; 
a planarization insulation layer and an interlayer insulation layer overlapping the boundary area and the display area; 
an auxiliary layer disposed on the planarization insulation layer and comprising an electron transport layer and an electron injection layer; 
a first light blocking member that is disposed on the substrate and overlaps the boundary area; 
a window that overlaps the substrate; and 
a second light blocking member that is disposed between the first light blocking member and a bottom surface of the window, and overlaps the boundary area, 
wherein the first light blocking member comprises a first opening that overlaps the light transmission area, 
the second light blocking member comprises a second opening that overlaps the light transmission area, and 
a diameter of the first opening is larger than a diameter of the second opening, 
the first light blocking member comprises a first part disposed on side surfaces of the planarization insulation layer and the interlayer insulation layer and a second part disposed on a top surface of the planarization insulation layer and the interlayer insulation layer, andPage 2 of 17App. No. 16/751,462PATENTReply to Office Action of 04/08/2022
the second part of the first light blocking member overlaps at least one of the electron transport layer and the electron injection layer in a plan view.
16. (Currently Amended) A display device comprising: 
a substrate that overlaps a light transmission area, a display area that surrounds the light transmission area, and a boundary area that is disposed between the light transmission area and the display area; 
an auxiliary layer disposed on the substrate and comprising an electron transport layer and an electron injection layer; 
an encapsulation layer disposed on the substrate and overlapping the display area and the boundary area; 
a first light blocking member that is disposed on the substrate and overlaps the boundary area; 
a window that overlaps the substrate; and 
a second light blocking member that is disposed between the first light blocking member and the window, and overlaps the boundary area, 
wherein the first light blocking member comprises a first edge and a second edge, and the first edge of the first light blocking member is disposed facing to the light transmission area, 
the second light blocking member comprises a third edge and a fourth edge, and the third edge of the second light blocking member is disposed adjacent to the light transmission area, and 
a first edge of the boundary area and the second edge of the first light blocking member are aligned with each other, a second edge of the boundary area and the third edge of the second blocking member are aligned with each other, and the fourth edge of the second light blocking member is offset from the second edge of the first light blocking member and the second edge of the boundary area, 
the first light blocking member comprises a first part disposed on a side surface of the encapsulation layer and a second part disposed on a top surface of the encapsulation layer, andReply to Office Action of 04/08/2022
the second part of the first light blocking member overlaps at least one of the electron transport layer and the electron injection layer in a plan view.

Reasons for allowance
Claims 1 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Yeo US 2017/0289324, Hu CN 109100892A, Kwak US 2017/0287992, Kim US 2021/0200020 and Jones US 2020/0243794 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the first light blocking member comprises a first part disposed on side surfaces of the planarization insulation layer and the interlayer insulation layer and a second part disposed on a top surface of the planarization insulation layer and the interlayer insulation layer, andPage 2 of 17App. No. 16/751,462PATENTReply to Office Action of 04/08/2022
the second part of the first light blocking member overlaps at least one of the electron transport layer and the electron injection layer in a plan view” along with other claim limitations. Claims 2-15 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 16, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 16. In addition, Yeo US 2017/0289324, Hu CN 109100892A, Kwak US 2017/0287992, Kim US 2021/0200020 and Jones US 2020/0243794 taken along or in combination, at least fails to disclose or suggest the claim limitations of “the first light blocking member comprises a first part disposed on a side surface of the encapsulation layer and a second part disposed on a top surface of the encapsulation layer, andReply to Office Action of 04/08/2022
the second part of the first light blocking member overlaps at least one of the electron transport layer and the electron injection layer in a plan view” along with other claim limitations. Claims 17,19 and 20 are depended on claim 16 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871